                Case:17-80052-jwb     Doc #:64 Filed: 10/17/18   Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                             _______________________

In re:
                                                       Case No. BG 17-00047
ROBIN L. KRUTEL,                                       Chapter 7

     Debtor.
______________________________________/

KELLEY R. BROWN,
                                                       Adversary Proceeding
         Plaintiff,                                    No. 17-80052

-vs-

ROBIN THOMAS-KRUTEL,

     Defendant.
______________________________________/


                                SECOND PRETRIAL ORDER

      A second pretrial conference respecting the above adversary proceeding took
place in Grand Rapids, Michigan, on October 11, 2018. Appearing at the pretrial
conference were:

Martin L. Rogalski, Esq., attorney for Plaintiff.

Michelle K. Burns, Esq., attorney for Defendant.


Jurisdiction

         See First Pretrial Order.

Issues

         See First Pretrial Order.
                Case:17-80052-jwb    Doc #:64 Filed: 10/17/18     Page 2 of 2




 Pleadings

         The Plaintiff filed an Amended Complaint on August 31, 2018. (AP Dkt. No. 60.)
 The amended complaint includes more detailed factual allegations and the same causes
 of action as the original complaint. The Defendant filed an Answer to Amended Complaint
 on September 21, 2018. (AP Dkt. No. 62.)

 Rule 7026(a) Initial Disclosures

       The parties shall make the initial disclosures required under Fed. R. Bankr.
 P. 7026(a)(1) on or before October 26, 2018.

 Discovery

         Discovery in this adversary proceeding shall remain open until January 18, 2019.

 Dispositive Motions

        Dispositive motions may be filed in connection with this adversary proceeding. Any
 such dispositive motion shall be filed on or before February 8, 2019. If timely filed, the
 court shall issue a notice of hearing or a scheduling order.

       Any motion for summary judgment filed pursuant to Fed. R. Bankr. P. 7056 must
 comply with Judge Boyd’s summary judgment procedures as set forth on the court’s
 website, http://www.miwb.uscourts.gov/content/judge-james-w-boyd.

 Final Pretrial Conference Date

       A final pretrial conference will be held on February 28, 2019, at 1:00 p.m. at the
 United States Bankruptcy Court, One Division Avenue North, Courtroom B, Grand
 Rapids, Michigan.

       At the final pretrial conference, the court will likely establish deadlines for
 submission of witness lists, exhibits, and legal memoranda, and set a trial date. The court
 may also schedule a separate settlement conference.

        IT IS FURTHER ORDERED that the Clerk shall serve a copy of this Order pursuant
 to Fed. R. Bankr. P. 9022 and LBR 5005-4 upon:

 Martin L. Rogalski, Esq.
 Michael M. Malinowski, Esq.

                                     END OF ORDER


IT IS SO ORDERED.
Dated October 17, 2018
